Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “said support beam” of line 6 lacks a proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al (US 2002/0148133).
Regarding claim 1, Bridges et al shows in Figs.3-5 and 23-25 the following elements of applicant’s claim: an artifact (10, 200); a first kinematic mount (22, 24, 206, 208; abstract, lines 13-16) selectively coupled to said artifact at a first location; and a second kinematic mount (22, 24, 206, 208) selectively coupled to said artifact at a second location, wherein said first and second kinematic mounts are coupled to a rigid support structure (202) so as to hold said artifact relative to a laser tracker (210) during calibration of the laser tracker (paragraphs 4-6).
Regarding claim 2, Bridges et al discloses in abstract (lines 10-16) the use of kinematic mounts with an artifact resulting in constraining six degrees of freedom of the artifact.  It should be noted that it is known in the art that a mount is said to be kinematic when all six degrees of freedom are constrained.
Regarding claim 5, Bridges et al discloses (Figs.24-25) that accessory trays (218) and one or more accessory (216).
Regarding claim 6, in view of paragraphs 77 and 83, the limitations therein are shown in Fig.30 of Bridges et al (while Fig.30 of Bridges shows an alignment target 288 being placed at one end of an artifact 240, it does not specifically shows an alignment mirror being placed at the other end of the artifact.  However, Bridges et al discloses in paragraphs 77 and 83 that an alignment mirror can be placed at one end of an artifact 150 while an alignment target 166 is placed at an opposite end of the artifact 150).
Regarding claim 7, while Bridges et al discloses (Figs.1 and 2) first and second ends of the artifact (12), wherein an accessory tray (14) includes a first interface feature (the bottom portion of 14) for securing the accessory tray to the end profile of the artifact (Fig.1) and wherein the accessory tray includes a second interface feature (16, 18) for selectively receiving an accessory. 
Regarding claims 8-11, the method steps therein are inherently disclosed by the device of Bridges et al (Fig.13; paragraphs 73-83; it should be noted that paragraph 83 discloses “the SMR 152 may be moved from nest 154 to nest 154 such that the tracker interferometer may determine the distance between nests 154” which include the possibility of placing a SMR 152 into a nest 154 at the opposite end of the scale bar 150).  Regarding claims 10-11, the limitations therein are shown in Figs.17-21 of Bridges et al (paragraphs 77-83).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10, 12-13 and 15-19 of prior U.S. Patent No. 10,739,449. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 7-9 of U.S. Patent No. 10,739,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. patent.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bridge (US 2017/0199025) is cited for disclosing a length artifact measurement device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878